J-A10004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: C.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: J.C., FATHER                    :   No. 3060 EDA 2019

             Appeal from the Decree Entered September 27, 2019
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                           No(s): No. 2019-A0053

BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                             FILED SEPTEMBER 3, 2020

        J.C. (“Father”) appeals the September 27, 2019 decree granting the

petition of D.M. and P.M. (“Maternal Grandparents”), joined by B.M. 1

(“Mother”) (collectively, “Appellees”), to involuntarily terminate his parental

rights to his daughter, C.M., who was born in January 2016. After review, we

reverse.

        At the outset, we emphasize that this appeal does not involve a

challenge to Maternal Grandparents’ standing to file a petition for the

involuntary termination of Father’s parental rights, their averment that an

adoption is presently contemplated, their intent to assume custody of C.M.

pending the anticipated adoption, or whether Maternal Grandparents had to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 By separate decree dated and entered the same date, the orphans’ court
terminated the parental rights of Mother pursuant to her voluntary
relinquishment. While Mother has not filed an appeal from the termination of
her parental rights, she has participated in the instant appeal, filing a brief in
support of the termination of Father’s parental rights.
J-A10004-20



demonstrate “good cause” pursuant to 23 Pa.C.S. § 2901 in order to complete

the adoption without satisfying the procedural requirements outlined in the

Adoption Act, 23 Pa.C.S. §§ 2101-2938. As is patently clear from our analysis,

none of the foregoing components of the Adoption Act is at issue in the instant

appeal.

        What this appeal does concern, however, and what we address herein,

is Father’s assertion that Maternal Grandparents’ manipulation of the Adoption

Act is contrary to public policy. Stated plainly, this case is an unrestrained

custody dispute that belongs in family court, where Father filed the custody

petition that triggered Maternal Grandparent’s proposed adoption.               As the

esteemed Justice David N. Wecht highlighted in his concurring opinion in In

re Adoption of M.R.D., 145 A.3d 1117, 1133-34 (Pa. 2016), which we

discuss infra, “Termination of parental rights is an extreme and last-ditch

measure. Its finality is striking. It is emphatically not a tool to be deployed

in custody disputes.” He continued, “To countenance [these] litigation tactics

would be to countenance corruption of our adoption laws.” Id. at 1134.

        The following procedural history flows from the certified record.            On

February 19, 2019, Father filed a custody complaint seeking shared physical

custody of his daughter, with whom he had not interacted since the fall of

2016.      Father     completed     the    necessary   mediation    and     conciliation

requirements     in   custody     court,   including   the   conciliation   counselor’s

recommendation of periods of supervised partial custody.                     However,


                                           -2-
J-A10004-20


conciliation was not fruitful, and with Mother’s assistance and approval,

Maternal Grandparents halted the custody proceedings on April 15, 2019, by

filing the underlying petition to involuntarily terminate Father’s parental rights

to C.M.

      Mother joined Maternal Grandparents’ petition, and filed a petition to

voluntarily relinquish her rights to C.M.       Maternal Grandparents shortly

thereafter filed an adoption petition. The petition regarding Father’s parental

rights sought termination pursuant to the Adoption Act section which provides

for termination of rights where “[t]the parent by conduct continuing for a

period of at least six months immediately preceding the filing of the petition

either has evidenced a settled purpose of relinquishing a parental claim to a

child or has refused or failed to perform parental duties.”           23 Pa.C.S.

§ 2511(a)(1).

      The petition proceeded to a hearing conducted on June 10, 2019, and

July 17, 2019. Maternal Grandparents, represented by counsel, presented the

testimony of Father, Maternal Grandfather, and Mother, who was represented

by separate counsel. Father, represented by counsel, presented the testimony

of himself and his wife, A.S.    Further, C.M. was represented during these




                                      -3-
J-A10004-20


proceedings by legal counsel, who was appointed pursuant to an order entered

on May 21, 2019.2

       The evidence at the hearing revealed that Father has only seen C.M.

approximately six or seven times, including at her birth, and has not seen her

since the fall of 2016. N.T., 7/17/19, at 42-43; N.T., 6/10/19, at 13, 59, 108,

116-17.      After successfully contacting Mother in December 2016 and

November 2017,3 Father was incarcerated from December 2017 to February

2018, after which he resided in Veterans Affairs transitional housing, where

visitation with minors was not allowed, until October 2018. N.T., 7/17/19, at

112-14, 159; N.T., 6/10/19, at 60-67. Thereafter, Father again contacted

Mother in February 2019. N.T., 7/17/19, at 114-15; N.T., 6/10/19, at 71.


____________________________________________


2 Counsel stated that, due to C.M.’s young age, C.M.’s preference was not
ascertainable and that there was no conflict between C.M.’s best interests and
legal interests. N.T., 7/17/19, at 177-78. See In re Adoption of L.B.M.,
161 A.3d 172, 175, 180 (Pa. 2017) (plurality) (stating that, pursuant to 23
Pa.C.S. § 2313(a), a child who is the subject of a contested involuntary
termination proceeding has a statutory right to counsel who discerns and
advocates for the child’s legal interests, defined as a child’s preferred
outcome).

3 Father reported difficulty contacting Mother and believed his telephone
number had been blocked, finally getting through when he called from his
work phone. N.T., 6/10/19, at 56, 60-61, 107, 117. He further indicated that
he had previously been advised that he was not welcome at Mother’s
residence, where she resided with her parents, and had received a warning
from law enforcement against harassment of Mother. Id. at 34, 57, 100-04.
The orphans’ court noted that Father did not present any evidence to
corroborate the allegations that Mother called the police or threatened to have
him charged with harassment. Orphans’ Court Opinion, 9/26/19, at 5.



                                           -4-
J-A10004-20


Mother hung up on him and texted him to “not contact her again.”          N.T.,

7/17/19, at 115-16.        Father then filed a custody petition on February 28,

2019. N.T., 7/17/19, at 116; N.T., 6/10/19, at 68.

        While Father testified that Mother repeatedly denied that he was the

birth father, the orphans’ court rejected the notion that Father understood

Mother’s statements as actually questioning his paternity. See Orphans’ Court

Opinion at 6.       Nevertheless, although Mother did not genuinely dispute

paternity, she pursued paternity testing with regard to a support matter she

instituted in March 2019.4 N.T., 7/17/19, at 116-17; N.T., 6/10/19, at 61,

65-67, 71, 83, 85.

        By decree entered September 27, 2019, the orphan’s court involuntarily

terminated the parental rights of Father pursuant to 23 Pa.C.S. § 2511(a)(1)

and (b). By separate decree, the court also terminated the parental rights of

Mother pursuant to her voluntary relinquishment. Father filed a timely notice

of appeal on Monday, October 28, 2019,5 and both Father and the orphans’

court complied with Pa.R.A.P. 1925.

        Father raises the following issues for our review:


____________________________________________


4   Mother subsequently withdrew her support petition. N.T., 6/10/19, at 86.

5See Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days after the
entry of the order from which the appeal is taken); 1 Pa.C.S. 1908(2)
(providing for the omission of the last day when it falls on a Saturday, Sunday,
or legal holiday).



                                           -5-
J-A10004-20


          1. Did the [orphans’] court commit an error of law and/or
          abuse of discretion by finding that termination of Father’s
          parental rights was warranted pursuant to 23 Pa.C.S.
          § 2511(a)(1)?

          2. Did the [orphans’] court commit an error of law and/or
          abuse of discretion by terminating Father’s parental rights
          pursuant to 23 Pa.C.S. § 2511(a)(1) and (b)?

Father’s brief at 26 (suggested answer omitted).

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized [the appellate court’s] deference to trial courts that
       often have first-hand observations of the parties spanning
       multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (cleaned up). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even



____________________________________________


6 Although Father stated the above issues somewhat differently than in his
Rule 1925(b) statement, we conclude that he nevertheless has preserved
them for our review.

                                           -6-
J-A10004-20



if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act and requires a bifurcated analysis of the grounds for termination followed

by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (internal quotation marks

omitted).

      The orphans’ court concluded that there was sufficient evidence to

warrant termination of Father’s parental rights under to § 2511(a)(1). Prior

to reaching Father’s claim that the record does not contain clear and

convincing evidence sufficient to terminate his parental rights, we address the

                                      -7-
J-A10004-20



preliminary question of whether a valid proposed adoption was before the

orphans’ court.   See Adoption of J.D.S., 763 A.2d 867 (Pa.Super. 2000)

(holding that proposed adoption by stepparent who was separated from the

child’s mother was not valid, and that, as a result, termination of the father’s

parental rights was inappropriate).

      Instantly, in addressing the motivation for Maternal Grandparents’

adoption and Mother’s voluntary relinquishment, the orphans’ court reasoned,

      This [c]ourt concluded that the birth mother’s voluntary
      relinquishment so that the child may be raised by her parents, the
      maternal grandparents[,] was reasonable under the unusual
      circumstances of birth mother, and suited to the needs and
      welfare of the child. Given birth mother’s medical [diagnoses of
      lupus and scleroderma], her decision to relinquish her parental
      rights and provide for stability, permanency, security and
      continuity for her child is understandable. This [c]ourt rejected
      the implication by birth father that birth mother’s voluntary
      relinquishment of her parental rights was contrived and concluded
      that termination of birth mother’s parental rights on a voluntary
      basis, together with a contemplated adoption, are in the best
      interests of the child and will best serve the needs and welfare of
      the child.

Orphans’ Court Opinion, 11/1/19, at 3. While descriptive of Mother’s decision

to relinquish her parental rights, the foregoing discussion does not expressly

account for the involuntary termination of Father’s parental rights.         In

addition, as we highlight infra, Maternal Grandparents’ noble desire to care for

C.M. in Mother’s absence can be accomplished without terminating the

parental rights of either parent.




                                      -8-
J-A10004-20


      Father argues that the termination of his parental rights pursuant to

§ 2511(a)(1) and (b) does not promote the statutory intent or legislative

purpose of the Adoption Act. Father’s brief at 22. He states,

      Custody gamesmanship is precisely what occurred in this matter.
      Mother’s testimony was clear that it was not until Father pursued
      a claim for custody of the child that she decided it was time to file
      for termination of his parental rights. While Appellees have
      procedurally complied with the Adoption Act, the testimony of
      both [M]aternal [G]randfather and Mother was clear that there is
      no new family unit being created as a result of this adoption, as
      the parties’ roles in the child’s life will not change. Mother testified
      that she has no intentions or plans to move out of Grandparents’
      home. Mother specifically testified that she did not foresee any
      change in her daily care of and routines with the child whether or
      not termination was granted.

Id. at 23 (citations to the record omitted).

      We agree. This case exemplifies what our High Court envisioned in In

re Adoption of L.J.B., 18 A.3d 1098, 1110 (Pa. 2011) (OAJC) in considering

the potential for parties to use the Adoption Act as an artifice to gain an

advantage in a custody dispute. As articulated by the learned Justice Max

Baer’s lead opinion, “one can imagine routine cross-petitions for termination

as part of custody battles[.]” Id. at 1110.

      At the outset, we highlight that the orphans’ court made a credibility

determination in favor of Mother and the maternal grandfather, which we do

not disturb. See Orphans’ Court Opinion, 9/26/19, at 11. The motivation for

the adoption is obvious from the credible testimony that they sought to

terminate Father’s parental rights in order to ensure that C.M. remains with




                                       -9-
J-A10004-20


Maternal Grandparents in the event that Mother’s health deteriorates.7 The

maternal grandfather testified, “I just want to make sure [C.M. is] well taken

care of and [in] a stable home with us. We want to be consistent with her

routines in life and what she knows, with a loving family.” N.T., 7/17/19, at

14. In answering why it is important to secure C.M.’s future through adoption,

the grandfather phrased it bluntly, “Well, I would have no faith in [Father]

after the first three years of her life not wanting to participate with her, and

me and [maternal grandmother] having brought her up from when she was a

baby.” Id.

       Mother’s explanation for the adoption is equally frank. “I don’t know

what my future is going to be. . . . I love my daughter with everything I have

in me, and I need to make sure that her future is completely secure and that

I have no doubts about her life . . . as long as she has my parents there for

her.   Id. at 63-64.       She later expounded, “If I were . . . to pass away

tomorrow, I would have no trust in [Father] raising my child, but I have all

the trust in the world [in] my parents. . . [.]” Id. at 68. Indeed, when asked

about the seemingly urgent need to terminate Father’s parental rights at this


____________________________________________


7 Notwithstanding the learned dissent’s characterization of our rationale, we
do not find that the proposed adoption is pretextual. We acknowledge that
Appellees’ actions are born of love for the child. We simply hold that Appellees
cannot utilize the Adoption Act to achieve the desired result because it is
contrary to the purpose of the Adoption Act as the High Court articulated in
In re Adoption of M.R.D., 145 A.3d 1117, 1120 (Pa. 2016) (“where no new
parent-child relationship is contemplated, the involuntary termination of
parental rights is not permitted under the Adoption Act.”).

                                          - 10 -
J-A10004-20


juncture, as opposed to the three years before he filed the custody petition,

Mother responded, “But he had no interest in being in [C.M.’s] life for those

years, so I never had to worry about petitioning for the [termination] of his

parental rights.” Id. 84. Instead, she waited until Father initiated the custody

proceedings. The following exchange is telling. When Counsel inquired, “So

when he uses the court in 2019 to say I want to see my daughter, that’s when

you file the petition; is that correct?” Mother replied “Correct.”    Id.at 85.

Thus, as demonstrated by the foregoing evidence proffered by two witness

whose credibility the orphans’ court specifically endorsed, the acknowledged

motivation for the adoption is entirely prophylactic. Appellees want to ensure

that, if something unfortunate happened to Mother, C.M. has a secure future

with Maternal Grandparents, as opposed to Father, who had recently invoked

his custodial rights. Phrased differently, the proposed adoption was intended

to “secure” C.M.’s future with Maternal Grandparents and “protect” her from

Father’s intervention, as evidence by his attempt to exercise custody.

      As we explain infra, the instant petition to terminate Father’s parental

rights in anticipation of Maternal Grandparents’ adoption lacks integrity for

two reasons. First, it was triggered primarily by Father’s reappearance and

custody claim. Second, it does not create a new family unit or a new parent-

child relationship.

      As Mother testified, she did not believe it imperative to terminate

Father’s parental rights in order to secure C.M.’s future until after Father


                                     - 11 -
J-A10004-20


demonstrated a resolve to pursue his custody rights.      Tellingly, although

Mother is legitimately concerned about her daughter’s future, Mother did not

request that the custody court determine whether she can designate her

parents as standby guardians, pursuant to the Standby Guardianship Act. 23

Pa.C.S. §§ 5601-5625.        This measure would have been particularly

appropriate in the case at bar considering both Father’s lack of contact with

C.M. and, as evidenced by his ultimate request for supervised partial custody,

his inability to exercise primary physical custody of a daughter whom he does

not know. See 23 Pa.C.S. § 5611(a)(3) (noting that written designation of

standby guardian is not appropriate where non-consenting parent is “willing

and able to make and carry out the day-to-day child-care decisions concerning

the minor”).

      Likewise, Maternal Grandparents did not attempt to intervene in the

underlying custody dispute or seek a conditional legal guardianship of their

grandchild. Instead, rather than pursue a less invasive method of securing

C.M.’s future, or simply defending against Father’s custody claim in family

court based upon his three years of inaction, Appellees sought the

exceptionally severe remedy of terminating Father’s parental rights and the

orphans’ court obliged. This result is untenable.

      As Justice Wecht observed in expressing his disapproval of a similar

misuse of the Adoption Act as a strategy to circumvent a custody dispute,

           While Mother's alternative response [to the custody
      complaint] . . . may have shown creativity and determination, it

                                    - 12 -
J-A10004-20


      did not comport with Pennsylvania law. This is especially so given
      the demonstrable fact that the [custody] court in this case, like
      trial courts all across this Commonwealth, has robust discretionary
      authority to limit and even completely curtail Father's custody
      rights under the custody statutes without resort to the draconian
      remedy of termination of parental rights under the adoption laws.

In re Adoption of M.R.D., supra at 1134-35 (Wecht concurring). As the

custody court had an array of alternatives to decide C.M.’s best interest in the

custody dispute between Mother and Father, we do not condone Appellees’

use of the Adoption Act in order to evade the custody court’s authority.

      Furthermore, the proposed adoption does not promote the purpose of

the Adoption Act insofar as it does not create a new family unit or a new

parent-child relationship. Our Supreme Court addressed a similar issue in In

re Adoption of M.R.D., supra, in the context of whether a grandparent may

stand in the stead of an adopting spouse. The Supreme Court reversed the

termination of a father’s parental rights where an unmarried mother sought

termination and adoption by the maternal grandfather while retaining her

parental rights.   In finding there was not a valid adoption, the Court

recognized, in part:

      Because a termination petition filed by one parent against the
      other must occur in the context of an anticipated adoption, and
      because adoption is a statutory right, we note that the parent
      seeking termination must strictly comply with all pertinent
      provisions of the Adoption Act in order for the adoption to be valid.
      While the Adoption Act provides that any individual may become
      an adopting parent, relevant to the instant matter, Section 2711
      of the Act requires the parent seeking termination to consent to
      the adoption and to relinquish his or her parental rights. Requiring
      parental consent to the adoption and the relinquishment of his or
      her parental rights permits the child and the adoptive parent or

                                     - 13 -
J-A10004-20


      parents to establish a new parent-child relationship. Thus, where
      no new parent-child relationship is contemplated, the
      involuntary termination of parental rights is not permitted
      under the Adoption Act.

            ....

      The purpose behind the termination or relinquishment of an
      existing parent’s rights prior to an adoption is to facilitate a new
      parent-child relationship between the child and the
      adoptive parent, and to protect the integrity and stability of the
      new family unit.

In re Adoption of M.R.D., supra at 1120, 1127-28 (cleaned up, emphases

added). In support of its decision, the Court further stated:

      although the orphans’ court rejected the possibility in the instant
      case, permitting Grandfather to adopt and co-parent Children with
      mother would nevertheless open the door for misuse of adoption
      proceedings by spiteful parents as a means to involuntarily
      terminate the rights of unwanted parents, potentially allowing
      grandparents, cousins, pastors, coaches, and a litany of other
      individuals who have a close relationship with a child to stand in
      as prospective adoptive parents so that termination may be
      achieved. Given that the complete and irrevocable termination of
      parental rights is one of the most serious and severe steps a court
      can take, we must ensure that we do not open the floodgates to
      such gamesmanship.

Id. at 1129 (cleaned up).

      To be clear, our Supreme Court’s express holding in In re Adoption

of M.R.D., supra is not dispositive of the case at bar because the issue that

the High Court addressed related to “whether a legal parent may establish

cause under Section 2901 to excuse the relinquishment requirement and

proceed with a proposed adoption by a grandparent.” That is not the issue




                                     - 14 -
J-A10004-20


we confront herein.8         Nevertheless, the rationale the Supreme Court

employed in In re Adoption of M.R.D., is instructive because, in order to

reach its ultimate holding, the Supreme Court had to determine what

constituted a new parent–child relationship.       As the High Court observed,

“where no new parent-child relationship is contemplated, the involuntary

termination of parental rights is not permitted under the Adoption Act.” Id.

at 1120 (cleaned up) (citations omitted). As framed by the Supreme Court,

it had to decide whether “Mother and Grandfather . . . can establish that

permitting Grandfather to adopt Children while Mother retains her parental

rights will promote a new family unit or that it is otherwise unnecessary to

require Mother to relinquish her parental rights under the circumstances of

this case.” Id. at 1128.

       The present case does not involve the anticipation of a valid adoption

that promotes a new parent-child relationship or creates a new family unit.

Appellees simply desire to secure C.M.’s future should something happen to

Mother, i.e., maintain the status quo without Father’s interference. Mother

will continue to share a maternal relationship with C.M., whom she



____________________________________________


8 We note that the Supreme Court did not disturb the authority that permits
a grandparent from seeking to adopt a grandchild in cases where the child’s
parent relinquishes his or her parental rights. In re Adoption of M.R.D.,
145 A.3d 1117, 1126, 1129 n.4. (Pa. 2016).            However, the Court’s
acknowledgment of a grandparent’s ability to adopt in that situation
presupposes facts that are missing herein, i.e., that the proposed adoption
will create a new parent-child relationship and promote a new family unit.

                                          - 15 -
J-A10004-20


characterizes as “like a little mini[-]me.” N.T., 7/17/19, at 65. In fact, Mother

testified that she and C.M. are “inseparable,” and C.M. falls asleep in Mother’s

bed “every single night.” Id. at 66. Undeniably, Mother confirmed that her

care of C.M. will not change regardless of whether the court grants or denies

the petition to terminate Father’s rights in anticipation of the proposed

adoption. Id. at 89. Moreover, regardless of her own petition for voluntary

relinquishment, Mother admitted that she remains able and willing to care for

C.M. Id. at 195. She testified, “I am very willing to care for my child.” Id.

       Like Mother, maternal grandfather testified that he already considered

himself and his wife as “like parents” based on the level of care they provide

to C.M.    Id. at 26.     Nevertheless, Mother continues to provide C.M. daily

parental care without any problems and Maternal Grandfather anticipates that

Mother would continue in that role after the proposed adoption to secure the

continuity of C.M.’s care. Id. at 27-29, 31. Similarly, Maternal Grandparents’

current role will not change unless Mother’s condition worsens, and there is

no plan for Mother to leave the household that she and C.M. have lived in

since the child’s birth.9 Id. at 24, 29, 31.

____________________________________________


9 We do not base our conclusion on the fact that Mother will continue to reside
in Maternal Grandparent’s home. The relevant factor is not Mother’s post-
adoption residence but the reality that she will continue to perform her
parental duties. As neither Mother nor Maternal Grandparents expects to
alter their current roles after the adoption, nothing new is being created. We
also note the inaptness of the learned dissent’s attempt to compare the
current scenario with an adoption of a foster child. Assuming, arguendo, that



                                          - 16 -
J-A10004-20


       Although it is also undisputed that Maternal Grandparents have a close

and loving relationship with C.M., the evidence indicates that they are nothing

more than “stand in[s] as prospective adoptive parents so that termination

may be achieved.” M.R.D., supra at 1129. Though they would share paternal

rights between themselves, Maternal Grandparents’ demonstrated roles will

not change. They will become C.M.’s legal parents but they will continue to

act in their ancillary childrearing roles as grandparents.     Moreover, while

Mother and C.M. would become siblings, at least nominally, Mother’s function

as C.M.’s parent will endure the absence of formal recognition. The proposed

changes to Appellees’ family dynamic are entirely titular and constitute neither

a “new family unit” nor a “new parent-child relationship.” See In re Adoption

of M.R.D., supra at 1120 (“where no new parent-child relationship is

contemplated, the involuntary termination of parental rights is not permitted

under the Adoption Act”); id. at 1127-28 (purpose behind termination or

relinquishment of parental rights prior to adoption is to facilitate new parent-



____________________________________________


pre-adoption residence is dispositive of whether an adoption creates a new
family unit, which it is not, the two scenarios are incongruous. Unlike Mother
and Maternal Grandparents, a foster parent does not have any form of custody
or legal right to the child until the entry of an adoption decree. Prior to that
date, the county agency retains both legal and physical custody of the child
under the supervision of the juvenile court. Foster parents perform their
stewardship roles entirely at the agency’s pleasure. Hence, in contrast to the
instant situation, which produces nothing more than a contingency for
Maternal Grandparents to exclude Father if Mother’s health falters, the
eventual adoption of a foster child does, in fact, facilitate a new parent-child
relationship and the decree promotes the integrity of the new family unit.

                                          - 17 -
J-A10004-20


child relationship between child and adoptive parent, and to protect integrity

and stability of new family unit).

      Accordingly,     we   find   that    the     proposed   adoption   by   Maternal

Grandparents is not valid.         As a valid adoption is not anticipated, the

termination petition as to Father is not cognizable and the termination of his

rights is precluded.    Id. at 1118 (“[A]s the contemplated adoption cannot

proceed, we reverse the order affirming the termination of the father's

parental rights.”).     Hence, we do not address the merits of Maternal

Grandparents’ petition to terminate Father’s parental rights pursuant to

§ 2511(a)(1) and (b).

      For the foregoing reasons, we reverse the September 27, 2019 decree

and remand to the orphans’ court for further proceedings consistent with this

memorandum.

      Decree reversed. Case remanded. Jurisdiction relinquished.

      Judge Shogan joins the memorandum.

      Judge Pellegrini files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/3/2020



                                          - 18 -